Case 1:20-cv-10776-ADB Document1 Filed 04/21/20 Page 1of 8

AQ 242 (Rev U9/17) Petition fora Wat of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

 

 

 

for the
)
. )
Pablo M. Rivera )
Petitioner -
v. Case No. _
Supplied by Clerk of C
RADM Spaulding Federal Medical Cente? euppne”y - opCoury
}
Devens, MA )

 

Respondent

(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

(a) Your fullname: Pablo Marcellino Rivera

(b)- Other names you have used: Paul Marshall Rivera
Place of confinement: i

(a) Name of institution: FMC Devens, Camp
(b) Address: P.d!. Box 879, Ayer, MA 01432

 

 

_ (c). Your identification number: ~~ 05914-1 72
Are you currently being held on orders by: ve
Federal authorities © State authorities O Other - explain:

 

‘Are you currently:

CA pretrial detainee (waiting for trial on ‘criminal charges)
Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:

- (a) ‘Name and location of court-that sentenced you:, Di strict of Hawaii
Honolulu, Hawaii.

 

 

(b) Docket number of: criminalcase: | - L:17-cr-00301-SOM
‘(c) Date of sentencing: January 8, 2018 |

OBeing held on an n immigration charge

OOther (explain):

 

 

 

 

Decision or. Action You Are Challenging

What are you: challenging i in. this petition: :

os “ 5 How your. sentence is being carried“out, calculated, or credited ‘by prison. or r parole a authorities (for example,
“revocation’6 or. calculation. of good th time 36 credits) : .

   

Pag 33
Case 1:20-cv-10776-ADB Document1 Filed 04/21/20 Page 2 of 8

AQ 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 US C$ 224!

Pretrial detention
Olmmigration detention
0 Detainer

O The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

QO Disciplinary proceedings ,

OC Other fexplain):

 

 

 

6. Provide more information about the decision or action you are challenging:
(2 Name and location of the agency or cour: FMC Devens, P.O. Box 879, “Ayer,

 

(b) Docket number, c2 case number, or opinion number: - none
(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):
The living arrangements at the camp is conducive to the spread

of COVID-19 which exposes you to the virus, resulting in possibly
death.

(d) Date of the decision or action: n/a

 

 

- Your Earlier Challenges ‘of the Decision- or Action.
7. _ First appeal

Did you appeal the decision, file a grievance, or seek an administrative remedy?
OYes - -° BENo
(a) If “Yes,” provide:

_(1) Name of the authority, agency, or court:

 

 

' (2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

“-(b) Th you. answered “No,” explain why you'did not appeal: | “Uegent civeunstances which”
will make my appeal futile. fT -

 

 

“3 Be “Second appeal

After. the fi rst appeal, did you file a second appeal fo a higher authority, agency, 0 or court?
“Yes ‘No Te

            

Oo page SoF 8
“10:

Case 1:20-cv-10776-ADB Document1 Filed 04/21/20 Page 3 of 8

AQ 242 (Rew 09/17) Petition for a Weil of Habeas. Corpus Under 28 US.C $2241

(a) if“Yes. provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

 

(3) Docket number, case number, or opinion number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

 

(b) 1f you answered “No,” explain why you did not file a second appeal:

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal: -

Third appeal

After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes =~ >» “No vee
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:

 

(4) Result:

 

(5) Date of result:.

 

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

: Motion under 28 U. s. Cc. =§ 2255

_ In this petition, are you. challenging the validity of your conviction or sentence as: s imposed?
OYes. : 7° No a

Af “Yes,” answer the following: . oo

wel S -Have you already filed a motion. under 28 US. C 92 2255 that. at challenged t this conviction or, sentence? , o

Yes: we No:

 

 
Case 1:20-cv-10776-ADB Document1 Filed 04/21/20 Page 4 of 8

AQ 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 SC $2241

lf “Yes.” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result: -

(5) Date of result:
(6). Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U. S.C. § 2244(b)(3)(A),

seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

0D Yes &) No
If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

(c). . Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your”
conviction or sentence: ;

 

 

 

 

 

 

“VW -Appeais of immigration proceedings —

oo: ‘Does this casé concern immi igration proceedings?
OYes pete EINo
Os TE Yes,” provide:

fo: (a). =. Date you were taken: into immigration custody:

oO =) - Date of the removal or ‘reinstaternent: order: >

: (c). : . Did you fi fi le an: ‘appeal with the Board of Immigration Appeals?

ES : OYes ce ete. “ONo

 

 

 

   
Case 1:20-cv-10776-ADB Document1 Filed 04/21/20 Page 5of 8

AO 247 (Rev 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

If Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
O Yes "$9 No
If “Yes,” provide: .
(1) Name of court:
(2) . Date of filing:
(3) Case number:
(4) Result:
(5) Date of result:
(6). Issues raised: .

 

 

 

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition? oo
Yes - {INo..
If “Yes,” provide: ,
(a) Kind of petition, motion, or: + application:
om Nae of the authority, agency, or- court:

 

 

 

© ‘Date: of fi ‘ing S
(dy: ‘Docket number, ¢ case number, or. opinion number o
(e) Result: Se
(f) Date ‘of result:
(ks Issues Taised:

 

 

 

 

 

 

 

 

 

 

   
Case 1:20-cv-10776-ADB Document1 Filed 04/21/20 Page 6 of 8

AQ 242 (Rev 09/17) Petition for a Wal of Habeas Corpus Under 28 USC § 2241

Grounds for Your Challenge in This Petition

a

13. State every ground (reason) ihat suppers your claim that you are being held in violation of the Constitution,
laws. or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: The COVID-19 virus is rapidly spreading throughout the
prison system and the living arrangements at the Federal Prison

Camp, Devens does not allow me to practice social distancing,
recommended by the CDC.

 

(a) Supporting facts (Be brief Do not cite cases or law . .
The living conditions at the Bureau of Prisons are inadequate to

144-3

f + . tea Be a a
prevent me rrom contracting tne virus. The santtatten—of tne unre

 

$s conducive to the spreading of the virus and my living quarters
4s shared with another inmate, with hardley any standing room.

 

(b) Did you present Ground One in all appeals that were- available to you?
OYes 3 No

GROUND TWo:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
OYes ONo. ,

 

GROUND THREE:

 

 

 

', (a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b), Did you present Ground Three in all appeals that were available to you? =
| OYes: BS No ee co

Page’'7. of 9
Case 1:20-cv-10776-ADB Document1 Filed 04/21/20 Page 7 of 8
- AO 242 (Rev: 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief, Do not cite cases or law.):

 

 

 

 

 

 

_(b), Did you present Ground Four in all appeals that were available to you?

OYes ONo
14, If there are any grounds that you did not present in all appeals that were available to you, explain why you did

not:

 

 

 

 

| Request for Relief
15. State exactly what you want the court to do: l would like to serve the remainder of my

sentence under Home Confinement so _there IT can practice social distancing
and shelter in place.

 

 

 

    
Case 1:20-cv-10776-ADB Document 1 Filed 04/21/20 Page 8 of 8

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 SC 92241
Declaration Under Penalty Of Perjury

- If you are incarcerated, on what date did you place this petition in the prison mail system:

| declare under penalty of perjury that ] am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. | understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

pate, APEEL 13, 2020 bl (. thr,

Signature of Petitioner

 

signature of Attorney or other authorized person, if any

a oe Puge 9of 9
